United States Court of Appeals
                                   For the First Circuit

No. 07-2159

                                         ALAN S. NOONAN,

                                         Plaintiff, Appellant,

                                                   v.

                                           STAPLES, INC.,

                                         Defendant, Appellee.



                                               Before
                                        Lynch, Chief Judge,*
                        Torruella, Boudin, Lipez and Howard, Circuit Judges.


                                          Order of Court
                                     Entered: February 13, 2009


       In light of the panel's grant of rehearing and new opinion filed this day, the petition for en
banc rehearing is denied as moot, without prejudice to any new petition addressed to the new
decision.



                                                        By the Court:

                                                        /s/ Richard Cushing Donovan, Clerk



cc: Hon. Morris E. Lasker, Ms. Sarah Thornton, Clerk, United States District Court for the District
of Massachusetts, Ms. Wendy Sibbison, Mr. Daniel Gelb, Mr. Richard Gelb, Ms. Ariel Cudkowicz,
Ms. Pratt, Mr. Robert Messinger, Ms. Stamenia Tzouganatos, Ms. Gail Gelb, Ms. Jennifer Serafyn,
& Ms. Krista Pratt.


       *
           Chief Judge Lynch is recused from this case and did participate in this matter.